Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 04/26/21 regarding application 16/354,898, in which claims 1, 13, and 17-21 were amended, claim 16 was cancelled, and new claim 22 was added. In order to expedite allowance, the examiner has further amended claims 1-3, 6-8, 11-15, 17, and 20-21. Claims 1-15 and 17-22 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Shigeta, Reg. No. 50,398 on 05/05/21.

The application has been amended as follows:
In the claims:

1.	(Currently Amended) A method to be performed by a data processing system, the method comprising:
displaying, at the data processing system, a user interface comprising a main display area for displaying a thread of messages [[message]] and a graphical element having a number of segments representing the thread of messages, wherein the user interface is configured to receive an input defining a range of 
receiving the input from the graphic element indicating a selection of a subset of the segments, the input defining the range for generating a summary from messages that are within the range that is based on the number of selected segments representing individual messages in the thread;
analyzing messages associated with the subset of the segments to generate a number of sentences describing content of at least a portion of the messages associated with the subset of the segments selected from the input defining the range based on the number of selected segments representing individual messages; and
causing a display of the summary comprising the number of sentences describing content of the at least a portion of the messages associated with the subset of the segments selected from the input defining the range based on the number of selected segments representing individual messages.

2.	(Currently Amended) The method of claim 1, further comprising:
receiving an adjustment to the input, the adjustment increasing or decreasing the number of segments of the subset of the segments;
adding content to the summary in response to an adjustment to the input that increases the number of segments of the subset of the segments; and
removing content from the summary in response to an adjustment to the input that decreases the number of segments of the subset of the segments.

3.	(Currently Amended) The method of claim 1, further comprising:
analyzing content of the subset of the segments to identify a task and an associated user; and
displaying the identified task concurrently with the number of sentences and the content of at least one file having a [[the]] threshold of relevancy to the subset of the segments.

4.	(Original) The method of claim 1, further comprising generating a graphical element in association with a first section of the summary, the graphical element indicating a source of the content of the first section.



6.	(Currently Amended) The method of claim 1, further comprising:
determining one or more permissions for [[the]] at least one file having [[the]] a threshold of relevancy to the subset of the segments, the permissions associated with at least one user identity;
redacting at least a portion of the number of sentences based on the one or more permissions for a summary to be displayed to user identities other than the at least one user identity.

7.	(Currently Amended) The method of claim 1, further comprising:
determining one or more permissions for [[the]] at least one file having [[the]] a threshold of relevancy to the subset of the segments; and
redacting at least a portion of the number of sentences based on the one or more permissions.

8.	(Currently Amended) The method of claim 1, further comprising: generating a graphical element in association with a section of the summary, the graphical element indicating that the content of the section of the summary is a direct quote from at least one entry of the subset of the segments.

9.	(Original) The method of claim 1, further comprising:
receiving an input identifying a section of the summary; and
in response to the input identifying a section of the summary, navigating a user interface display of the subset of the segments to a segment having content that was used as a source to generate the section of the summary.

10.	(Original) The method of claim 1, further comprising:
causing the display of the summary concurrently with additional summaries generated from the number of segments, wherein the summary and the additional summaries are each associated with an individual topic;
receiving a selection of the summary or the additional summaries and selecting a corresponding topic based on the selection; and


11.	(Currently Amended) The method of claim 1, further comprising:
causing the display of the summary concurrently with additional summaries generated from the number of segments, wherein the summary and the additional summaries are each associated with an individual topic;
receiving a selection of the summary or the additional summaries and selecting a corresponding topic based on the selection; and
communicating the topic to at least one machine learning resource for updating machine learning data to increase a relevancy level of the topic for the generation of other summaries that are based on the number of segments.

12.	(Currently Amended) The method of claim 1, further comprising:
receiving an input indicating a selected topic;
generating a set of new sentences using the number of sentences describing the content of the subset of the segments, wherein the new sentences are generated by filtering content that is not related to the selected topic; and
generating a display of an updated summary using the new sentences.

13.	(Currently Amended) A system comprising:
one or more data processing units; and
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to:
display a user interface comprising a main display area for displaying a thread of messages 
receive the input from the graphic element indicating a selection of a subset of the segments, the input defining the range for generating a summary from messages that are within the range that is based on the number of selected segments representing individual messages in the thread;

cause a display of the summary comprising the number of sentences describing content of the at least a portion of the messages associated with the subset of the segments selected from the input defining the range based on the number of selected segments representing individual messages.

14.	(Currently Amended) The system of claim 13, wherein the content exceeds [[the]] a priority threshold in response to determining that a number of occurrences of a keyword within the subset of the segments exceeds a threshold, wherein the keyword is selected as a topic for at least one sentence of the number of sentences.

15.	(Currently Amended) The system of claim 13, wherein the instructions further cause the one or more data processing units to:
receive an adjustment to the input, the adjustment increasing or decreasing the number segments of the subset of the segments;
add content to the summary in response to an adjustment to the input that increases the number of segments of the subset of the segments; and
remove content from the summary in response to an adjustment to the input that decreases the number of segments of the subset of the segments.

16.	(Cancelled) 

17.	 (Currently Amended) A system, comprising: 
means for displaying a user interface comprising a main display area for displaying a thread of messages 
means for receiving the input from the graphic element indicating a selection of a subset of the segments, the input defining the range for generating a summary from messages that are within the range that is based on the number of selected segments representing individual messages in the thread;

[[; and]]
means for causing a display of the summary comprising the number of sentences describing content of the at least a portion of the messages associated with the subset of the segments selected from the input defining the range based on the number of selected segments representing individual messages.

18. (Previously Presented) The system of claim 17, wherein the system further comprises a means for generating a graphical element in association with a first section of the summary, the graphical element indicating a source of the content of the first section.

19. (Previously Presented) The system of claim 17, wherein the system further comprises a means for generating a graphical element distinguishing computer-generated sentences from sentences that are extracted from the subset of the segments.

20. (Currently Amended) The system of claim 17, wherein the system further comprises: 
means for determining one or more permissions for [[the]] at least one file having a [[the]] threshold of relevancy to the subset of the segments, the permissions associated with at least one user identity; and
means for redacting at least a portion of the number of sentences based on the one or more permissions for a summary to be displayed to user identities other than the at least one user identity.

21. (Currently Amended) The system of claim 17, wherein the system further comprises: 
means for determining one or more permissions for [[the]] at least one file having a [[the]] threshold of relevancy to the subset of the segments; and
means for redacting at least a portion of the number of sentences based on the one or more permissions.

22.	(Previously Presented) The method of claim 1, wherein the portion of the messages associated with the subset of the segments are included in the summary if the portion of the messages associated 



Response to Arguments
Amended independent claims 1, 13, and 17 overcome the 35 U.S.C. 103 rejections of claims 1-9 12-15, and 17-21 based on Upadhyay, Vanderwende, and Rankin, Jr., and so they are withdrawn. 

Allowable Subject Matter
Claims 1-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 13, and 17 is Upadhyay et al. (2017/0124034). Upadhyay discloses a method to be performed by a data processing system, the method comprising: displaying, at the data processing system, a graphical element representing a history of a thread having a number of segments (Thread Summary Display Pane 801, Fig 8, [0380-0381]); receiving an input indicating a selection of a subset of the segments, the input defining a timeline for generating a summary of the subset of the segments that are within the timeline (receiving a date-time selection from the user, [0286-0287]); analyzing the subset of the segments to generate a number of sentences including content of at least a portion of the subset of the segments, the portion of the subset of the segments meeting a threshold requirement (sentences automatically gleaned from the email thread, [0005], from emails classified as important, [0306]); accessing files associated with the subset of the segments (accessing the email files, [0011]); analyzing the files to identify content of the files having an association with the subset of the segments (for example, metadata such as a time stamp matching the 

A combination or modification of Upadhyay and the other prior art of record would not have resulted in the limitations of claims 1, 13, and 17, and therefore claims 1, 13, and 17 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-12, 14, 15, and 18-22 are allowable because they further limit allowable parent claims 1, 13, and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 



/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                       05/05/21